DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. The reasons are set forth below.
Regarding claim 1, the Applicant argues:
Independent claim 1 recites the features of “transmitting a first message including sidelink information of a peer UE and location information of the peer UE to a base station (BS)” and “receiving a grant for one or more sidelink resources in response to the buffer status report based on a successful peer UE search from the BS based on the sidelink information of the peer UE and the location information of the peer UE.” 
In rejecting the features above, the Office cited paragraph [0017] of Kim for the feature of “location information of the peer UE.” Office Action at p. 7. Applicant respectfully disagrees and submits that the Office has failed to establish a prima facie case of obviousness because 1) Kim teaches away from the combined system, and 2) there is no motivation to combine the teachings of the applied references in the way the claimed invention does [Remarks, Pages 7-8].

The Examiner respectfully disagrees with these arguments.
As per the first argument, Kwon in view of Lee teaches a UE transmitting a first message including sidelink information of a peer UE and geo- information (e.g. vehicle location) for PC5 V2V to a base station (BS), which vehicle location for PC5 V2V is associated with location information of the UE in the context of the peer UE. Note that even though Kwon in view of Lee, does not explicitly disclose location information of the peer UE, it is implicit because the location reported by the UE is for PC5 V2V and thus is related to the location of the peer UE. For clarity, the Kim reference was added. Kim teaches the UE receiving the exact location information of the peer UE through sidelink communication from the peer UE. Thus, instead of sending the relative location information of the peer UE as disclosed by Kwon in view of Lee, when we combine Kim’s teaching of the UE having the exact location information of the peer UE to the teachings of Kwon in view of Lee, the claimed feature of UE sending the location information of the peer UE is disclosed. Accordingly, Kwon in view of Lee and Kim discloses “transmitting a first message including sidelink information of a peer UE and location information of the peer UE to a base station (BS)”.
As per the second argument, the motivation for combining the first two references with Kim is that the position of a UE may be estimated more accurately without relying on a support from an eNB. In other words, Kwon in view of Lee discloses receiving a grant for one or more sidelink resources …..based on sidelink information of the peer UE and the relative location information of the peer UE, wherein when we combine Kim’s disclosure, we obtain receiving a grant for one or more sidelink resources …..based on sidelink information of the peer UE and the location information of the peer UE, which exact location information of the peer UE will provide more accurate resources for the UE communicating with the peer UE.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon  (US 20180027565 A1) in view of Lee et. al. (US 20170272384 A1, Lee hereinafter) and further in view of Kim et. al. (US 20170212206 A1, Kim hereinafter).

Kwon discloses “METHOD AND APPARATUS FOR TRANSMITTING BUFFER STATUS REPORT IN WIRELESS COMMUNICATION SYSTEM SUPPORTING DEVICE TO DEVICE COMMUNICATION” (Title) wherein “FIG. 3 illustrates a process that a UE transmits a ProSe-BSR to the BS in order to transmit D2D data” [0054].
Kwon’s disclosure comprises the following:

Regarding claim 1,  A method of wireless communication by a user equipment (UE), comprising:
transmitting a first message to a base station (BS) (e.g. “When the ProSe -BSR is triggered, the UE transmits a scheduling request (SR) to the BS in order to induce allocation of a resource for transmission of the D2D data and ProSe -BSR in operation S320 and receives an UL grant in response to the SR from the BS in operation S330” [0056], which scheduling request is considered as the first message and the BS is the base station);
receiving a second message (e.g. aforesaid UL grant) including radio resource control (RRC) information from the BS (e.g. “The BS configures a periodic BSR timer (periodicBSR-Timer) and a retransmission BSR timer (retxBSR-Timer) for the ProSe-BSR through a signaling defined in the RRC layer to control the ProSe-BSR procedure with respect to a logical channel in each UE. For each UE, a Logical Channel Group (LCG) may be optionally configured by an RRC signal by an eNB, and the ProSe-BSR may be performed for an LCG including a logical channel for D2D communication (hereinafter, "LCG")” [0061]);
transmitting a buffer status report to the BS (e.g. “When the UL grant in response to the SR is received, the UE transmits the ProSe-BSR to the BS in operation S340” [0060], which ProSe-BSR is considered as the buffer status report);
receiving a grant for one or more sidelink resources in response to the buffer status report based on a successful peer UE search from the BS (e.g. “When a D2D grant in response to the ProSe -BSR is received from the BS in operation S350, the UE transmits data to a destination UE using a resource allocated for transmission of the D2D data in operation S360” [0060], which D2D grant is associated with one or more sidelink resources. Note that the BS can allocate a resource only after the BS successfully finds the peer UE), wherein the one or more sidelink resources are allocated for sidelink communication (e.g. aforesaid D2D data is considered as the sidelink communication); and
transmitting a vehicle-to-vehicle message to the peer UE via the one or more sidelink resources (e.g. aforesaid “the UE transmits data to a destination UE using a resource allocated for transmission of the D2D data in operation S360”, which resource is associated with one or more sidelink resources, data is associated with a vehicle-to-vehicle message and destination UE is associated with peer UE).

It is noted that while disclosing the first message, Kwon is silent about transmitting a first message including sidelink information of a peer UE and location information of the UE,  and receiving a grant for one or more sidelink resources ….. based on the sidelink information of the peer UE and the location information of the UE, which however had been known in the art before the effective filing date of the claimed invention as shown by Lee in a disclosure “METHOD AND APPARATUS FOR BUFFERING V2X MESSAGE FOR PATH SWITCHING IN WIRELESS COMMUNICATION SYSTEM” (Title), wherein “FIG. 6 shows an example of path switching for V2V message according to an embodiment of the present invention. Referring to FIG. 6, the vehicle UE #1 may transmit the V2V message to a network node (e.g. eNB) via uplink. The network node may transmit the received V2V message to the vehicle UE #2. Or, the vehicle UE #1 may transmit the V2V message to the vehicle UE #2 via sidelink directly. The path on which the vehicle UE #1 transmits the V2V message, i.e. uplink or sidelink, may be selected. Further, while the V2V message is being transmitted via one path and if the other path is selected, path on which the V2V message is transmitted may be switched to the selected path” [0081]. Furthermore, “When the eNB selects the path, the eNB may use its own information. For instance, the eNB would know Uu resource deficiency and potentially PC5 resource deficiency when sidelink transmissions are scheduled by the eNB. However, the UE may report some information to the eNB for the path selection. For instance, the UE may report coexistence with DSRC or congestion problem in sidelink when sidelink transmissions are based on mode 2 operation. Such UE reporting may be essential for V2X service because of criticality of V2X service considering that congestion problem will lead to a number of lost V2X messages. In addition, the UE may periodically report geo-information (e.g. vehicle location) to the eNB for PC5 V2V. Sensing with semi-persistent transmission may be supported for UE autonomous resource selection in PC5 V2V. Thus, vehicle UEs may be capable of reporting information on PC5 resource status to the eNB by using sensing. At least the report from the UE may include information on PC5 resource status measured by the UE” [0083], which PC5 resource status is associated with sidelink information of a peer UE since the “The sidelink corresponds to the PC5 interface” [0045]. Note that aforesaid reporting vehicle location for PC5 V2V is associated with reporting location information of the UE in the context of PC5 V2V or peer UE and the reporting must be done via some message which message is considered as the first message. Moreover, “When the path is selected by the eNB, the eNB needs to indicate the selected path to one or more UEs. This indication may be done by system information and/or UE dedicated signaling. Considering the use cases above, the indication on system information may need to directly indicate the selected path for all vehicles in a cell or indicate a portion of vehicles for each path, e.g. probability, access classes stored in vehicles' universal subscription identification module (USIMs) (if available). That is, for path selection per cell, the eNB may indicate the selected path for all vehicles at a cell or a portion of vehicles for each path by using system information. For path selection per UE at a cell, the eNB may indicate the selected path to a UE by using UE dedicated signaling” [0084], which path selection comprises sidelink path and associated resources for sidelink since “Following the path selection above, the UE may perform path switching to the selected path for V2X transmissions, i.e. either sidelink or uplink” [0085]. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first message of Kwon with the first message of Lee so that the eNB can select the best path for the UE.
It is noted further that while disclosing location information, Kwon in view of Lee is silent about location information of the peer UE, which however had been known in the art before the effective filing date of the claimed invention as shown by Kim in a disclosure “POSITIONING METHOD AND APPARATUS THEREFOR IN WIRELESS COMMUNICATION SYSTEM” (Title), wherein “a method for performing positioning for estimating position in a wireless communication system according to the present invention comprises a first UE's receiving a discovery signal from neighboring UEs; the first UE's determining the second UE on the basis of the received discovery signal, wherein the second UE holds its own position information and is capable of supporting the first UE's performing positioning; the first UE's receiving position information of the second UE through sidelink communication from the determined second UE; and the first UE's performing positioning by using position information of the received position information of the second UE” [0017], which first UE is considered as the UE and the second UE is considered as the peer UE.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the location information of Kwon in view of Lee with the location information of the peer UE of Kim so that “position of a UE may be estimated more accurately without relying on a support from an eNB” [0023].


Regarding claim 5.    A user equipment (UE) (e.g. “The UE 1200 may include a processor 1205, a radio frequency (RF) unit 1210, and a memory 1215. The memory 1215 may be coupled to the processor 1205 and store various pieces of information to operate the processor 1205” [0118]), comprising
a memory (e.g. aforesaid memory 1215);
a transceiver (e.g. “a UE may include a wireless transceiver and one or more processors. The wireless transceiver may be the RF unit 1210 or may include the RF unit 1210. The one or more processors may be the processor 1205 or may include the processor 1205” [0130]); and
one or more processors (e.g. aforesaid one or more processors 1205) operatively coupled with the memory and the transceiver, the one or more processors being configured to:
transmit, via the transceiver, a first message including sidelink information of a peer UE and location information of the peer UE to a base station (BS);
receive, via the transceiver, a second message including radio resource control (RRC) information from the BS;
transmit, via the transceiver, a buffer status report to the BS; 
receive, via the transceiver, a grant for one or more sidelink resources in response to the buffer status report based on a successful peer UE search from the BS based on the sidelink information of the peer UE and the location information of the peer UE, wherein the one or more sidelink resources are allocated for sidelink communication; and
transmit, via the transceiver, a vehicle-to-vehicle message to the peer UE via the one or more sidelink resources (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 9,    A non-transitory computer-readable medium having instructions stored therein that (e.g. “The memory 1215 may be coupled to the processor 1205 and store various pieces of information to operate the processor 1205” [0118]), when executed by one or more processors (e.g. Fig. 12, “The one or more processors may be the processor 1205 or may include the processor 1205” [0130]) of a user equipment (UE), cause the one or more processors to:
transmit a first message including sidelink information of a peer UE and location information of the peer UE to a base station (BS);
receive a second message including radio resource control (RRC) information from the BS;
transmit a buffer status report to the BS;
receive a grant for one or more sidelink resources in response to the buffer status report based on a successful peer UE search from the BS based on the sidelink information of the peer UE and the location information of the peer UE, wherein the one or more sidelink resources are allocated for sidelink communication; and
transmit a vehicle-to-vehicle message to the peer UE via the one or more sidelink resources (e.g. Note that the remainder of this claim is similar to claim 1 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 13.    A method of wireless communication by a base station (BS), comprising: 
receiving a first message from a requesting user equipment (UE) relating to a unicast transmission to the peer UE (e.g. “When the ProSe -BSR is triggered, the UE transmits a scheduling request (SR) to the BS in order to induce allocation of a resource for transmission of the D2D data and ProSe -BSR in operation S320 and receives an UL grant in response to the SR from the BS in operation S330” [0056], which scheduling request is considered as the first message, the BS is considered as the base station, the UE transmitting a scheduling request to the BS is considered as the requesting user equipment (UE) and the D2D data is associated with unicast transmission to the peer UE. Note that a UE transmitting to BS is equivalent to BS receiving since the transmission by the UE is received by the BS);
transmitting a second message (e.g. aforesaid UL grant) including radio resource control (RRC) information to the requesting UE (e.g. “The BS configures a periodic BSR timer (periodicBSR-Timer) and a retransmission BSR timer (retxBSR-Timer) for the ProSe-BSR through a signaling defined in the RRC layer to control the ProSe-BSR procedure with respect to a logical channel in each UE. For each UE, a Logical Channel Group (LCG) may be optionally configured by an RRC signal by an eNB, and the ProSe-BSR may be performed for an LCG including a logical channel for D2D communication (hereinafter, "LCG")” [0061]);
conducting a peer UE search procedure (e.g. “When a D2D grant in response to the ProSe -BSR is received from the BS in operation S350, the UE transmits data to a destination UE using a resource allocated for transmission of the D2D data in operation S360” [0060], which D2D grant is associated with one or more sidelink resources that can be allocated by the BS only after the BS conducts a peer UE search and successfully finds the peer UE),
receiving a buffer status report from the requesting UE (e.g. “When the UL grant in response to the SR is received, the UE transmits the ProSe-BSR to the BS in operation S340” [0060], which ProSe-BSR is considered as the buffer status report);
allocating one or more sidelink resources to the requesting UE in response to the buffer status report based on completion of the peer UE search procedure, wherein the one or more sidelink resources are allocated for sidelink communication (e.g. “When a D2D grant in response to the ProSe -BSR is received from the BS in operation S350, the UE transmits data to a destination UE using a resource allocated for transmission of the D2D data in operation S360” [0060], which D2D grant is associated with one or more sidelink resources and D2D data is associated with sidelink communication. Note that the BS can allocate a resource only after the BS successfully finds the peer UE and before transmitting the grant); and
transmitting a grant (e.g. aforesaid D2D grant from the BS) for the one or more sidelink resources to the requesting UE.

It is noted that while disclosing the first message, Kwon is silent about receiving a first message including sidelink information of a peer UE and location information of the UE,  and conducting a peer UE search procedure based on the sidelink information of the peer UE and the location information of the UE, which however had been known in the art before the effective filing date of the claimed invention as shown by Lee in “METHOD AND APPARATUS FOR BUFFERING V2X MESSAGE FOR PATH SWITCHING IN WIRELESS COMMUNICATION SYSTEM” (Title), wherein “FIG. 6 shows an example of path switching for V2V message according to an embodiment of the present invention. Referring to FIG. 6, the vehicle UE #1 may transmit the V2V message to a network node (e.g. eNB) via uplink. The network node may transmit the received V2V message to the vehicle UE #2. Or, the vehicle UE #1 may transmit the V2V message to the vehicle UE #2 via sidelink directly. The path on which the vehicle UE #1 transmits the V2V message, i.e. uplink or sidelink, may be selected. Further, while the V2V message is being transmitted via one path and if the other path is selected, path on which the V2V message is transmitted may be switched to the selected path” [0081]. Furthermore, “When the eNB selects the path, the eNB may use its own information. For instance, the eNB would know Uu resource deficiency and potentially PC5 resource deficiency when sidelink transmissions are scheduled by the eNB. However, the UE may report some information to the eNB for the path selection. For instance, the UE may report coexistence with DSRC or congestion problem in sidelink when sidelink transmissions are based on mode 2 operation. Such UE reporting may be essential for V2X service because of criticality of V2X service considering that congestion problem will lead to a number of lost V2X messages. In addition, the UE may periodically report geo-information (e.g. vehicle location) to the eNB for PC5 V2V. Sensing with semi-persistent transmission may be supported for UE autonomous resource selection in PC5 V2V. Thus, vehicle UEs may be capable of reporting information on PC5 resource status to the eNB by using sensing. At least the report from the UE may include information on PC5 resource status measured by the UE” [0083], which PC5 resource status is associated with sidelink information of a peer UE since the “The sidelink corresponds to the PC5 interface” [0045]. Note that aforesaid reporting vehicle location for PC5 V2V is associated with reporting location information of the UE in the context of PC5 V2V or peer UE and the reporting must be done via some message which message is considered as the first message. Thus the eNB selects a path after conducting a peer UE search procedure based on the sidelink information of the peer UE and the location information of the UE. Moreover, “When the path is selected by the eNB, the eNB needs to indicate the selected path to one or more UEs. This indication may be done by system information and/or UE dedicated signaling. Considering the use cases above, the indication on system information may need to directly indicate the selected path for all vehicles in a cell or indicate a portion of vehicles for each path, e.g. probability, access classes stored in vehicles' universal subscription identification module (USIMs) (if available). That is, for path selection per cell, the eNB may indicate the selected path for all vehicles at a cell or a portion of vehicles for each path by using system information. For path selection per UE at a cell, the eNB may indicate the selected path to a UE by using UE dedicated signaling” [0084], which path selection comprises sidelink path and associated resources for sidelink since “Following the path selection above, the UE may perform path switching to the selected path for V2X transmissions, i.e. either sidelink or uplink” [0085]. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first message of Kwon with the first message of Lee so that the eNB can select the best path for the UE.
It is noted further that while disclosing location information, Kwon in view of Lee is silent about location information of the peer UE, which however had been known in the art before the effective filing date of the claimed invention as shown by Kim in a disclosure “POSITIONING METHOD AND APPARATUS THEREFOR IN WIRELESS COMMUNICATION SYSTEM” (Title), wherein “a method for performing positioning for estimating position in a wireless communication system according to the present invention comprises a first UE's receiving a discovery signal from neighboring UEs; the first UE's determining the second UE on the basis of the received discovery signal, wherein the second UE holds its own position information and is capable of supporting the first UE's performing positioning; the first UE's receiving position information of the second UE through sidelink communication from the determined second UE; and the first UE's performing positioning by using position information of the received position information of the second UE” [0017], which first UE is considered as the UE and the second UE is considered as the peer UE.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the location information of Kwon in view of Lee with the location information of the peer UE of Kim so that “position of a UE may be estimated more accurately without relying on a support from an eNB” [0023].


 Kwon in view of Lee and Kim further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 14, The method of claim 13, wherein conducting the peer UE search procedure includes:
locating the peer UE within a coverage area of the BS (e.g. Lee: Fig. 6 showing the peer UE, i.e. UE#2 within a coverage area of the network node considered as the BS); and
reserving the one or more resources (e.g. aforesaid BS allocating resource) exclusively for the requesting UE (e.g. Lee: Fig. 6 showing the requesting UE, i.e. UE#1) in the coverage area of the BS.

Regarding claim 15, The method of claim 13, wherein conducting the peer UE search procedure includes coordinating with a neighboring BS to:
locate the peer UE within a coverage area of the neighboring BS (e.g. aforesaid allocating one or more resources must be preceded by locating the peer UE. Moreover, Fig. 2 showing a second UE 220 considered as the peer UE located within a coverage area of a second cell associated with a neighboring BS); and 
reserve the one or more resources exclusively for the requesting UE in the coverage area of the neighboring BS and a local coverage area of the BS (e.g. Fig. 2 showing a first UE 210 considered as the requesting UE located within a local coverage area of a first cell associated with the BS. Note that aforesaid allocating resources is associated with reserving resources).


Claims 2, 6, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and Kim as applied to claims 1, 5, 9 and 13, and further in view of Lee (US 20190364402 A1, Lee2 hereinafter).

Kwon in view of Lee and Kim further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 2,   The method of claim 1, wherein the sidelink information includes information of the UE (e.g. Lee:  aforesaid location information. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing sidelink information Kwon in view of  Lee is silent about sidelink information includes a physical layer identification of the UE, which  however had been known in the art before the effective filing date of the claimed invention as shown by Lee2 in “METHOD AND APPARATUS FOR TRANSMITTING INFORMATION USING V2X COMMUNICATION IN A WIRELESS COMMUNICATION SYSTEM” (Title) wherein “Sidelink control information indicates a Layer 1 ID” [0306], which layer 1 ID is physical layer identification. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the physical layer identification of the UE of Lee2 with the sidelink information of Kwon in view of  Lee and Kim so that “information related to neighboring V-UEs obtained through a V2X message with a PSAP via an eCall system” [0020] can be provided.

Regarding claim 6,   The UE of claim 5, wherein the sidelink information includes a physical layer identification of the UE (e.g. Note that this claim is similar to claim 2 except that it is an apparatus claim and thus the same reasoning as applied to claim 2 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 10,    The non-transitory computer-readable medium of claim 9, wherein the sidelink information includes a physical layer identification of the UE (e.g. Note that this claim is similar to claim 2 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 2 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 17, The method of claim 13, wherein the sidelink information includes a physical layer identification of the UE (e.g. Note that this claim is similar to claim 2 except that it is for a base station whereas claim 2 is for a UE. Since transmission by the UE is received by the base station, the same reasoning as applied to claim 2 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 3, 7, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and Kim as applied to claims 1, 5, 9 and 13, and further in view of Huang et. al. (US 20160309490, Huang hereinafter).

Kwon in view of Lee and Kim further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 3,   The method of claim 1, wherein the RRC information includes information (e.g. aforesaid RRC information. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing RRC information Kwon is silent about RRC information includes antenna configurations, which  however had been known in the art before the effective filing date of the claimed invention as shown by Huang in “Communication Method, Apparatus, and System” (Title) wherein “the cellular base station may send the measurement indication information by using RRC signaling, and the measurement indication information may include information such as a bandwidth, a subframe configuration, a frequency-domain location, and an antenna configuration of a measurement signal” [0058]. Note that there are multiple options in the claim and only this option is considered here. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the antenna configuration of Huang with the RRC information of Kwon so that “unnecessary inter-frequency cell search and measurement of the user equipment” [0023] is reduced.

Regarding claim 7,    The UE of claim 5, wherein the RRC information includes antenna configurations (e.g. Note that this claim is similar to claim 3 except that it is an apparatus claim and thus the same reasoning as applied to claim 3 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 11,    The non-transitory computer-readable medium of claim 9, wherein the RRC information includes antenna configurations (e.g. Note that this claim is similar to claim 3 except that it is a computer-readable medium claim and thus the same reasoning as applied to claim 3 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 18,   The method of claim 13, wherein the RRC information includes antenna configurations (e.g. Note that this claim is similar to claim 3 except that it is  for a base station whereas claim 3 is for a UE. Since transmission by the UE is received by the base station, the same reasoning as applied to claim 3 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 4, 8, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and Kim as applied to claims 1, 5, 9 and 13, and further in view of Ode (US 20070094666 A1).

Kwon in view of Lee and Kim further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 4,   The method of claim 1, wherein receiving the grant for the one or more resources further comprises receiving the grant after transmitting buffer status report (e.g. aforesaid buffer status report).

It is noted that while disclosing receiving the grant Kwon is silent about receiving the grant after performing a resource conflict check, which  however had been known in the art before the effective filing date of the claimed invention as shown by Ode in “Resource managing method, resource managing apparatus, resource managing program, and storage medium” (Title) wherein “the resource managing apparatus exercises management over how to determine presence of conflict between resources, how to decide whether or not to grant permission to use resources, and how to allocate the right to use resources” [0008]. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the resource conflict check operation of Ode with the grant for the one resource of Kwon so that it provides “managing the allocation of hardware resources between a plurality of applications efficiently and flexibly so as to implement exclusive, conflict-free usage of the resources” [0005].

Regarding claim 8,    The UE of claim 5, wherein receiving the grant for the one resource further comprises receiving the grant after performing a resource conflict check (e.g. Note that this claim is similar to claim 4 except that it is an apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 19,   The method of claim 13, wherein receiving the grant for the one or more resources further comprises receiving the grant after a resource conflict check (e.g. Note that this claim is similar to claim 4 except that it is  for a base station whereas claim 3 is for a UE. Since transmission by the UE is received by the base station, the same reasoning as applied to claim 4 applies here as well).

Regarding claim 21,  The non-transitory computer-readable medium of claim 9, wherein the instructions for receiving the grant for the one or more resources further comprises instructions for receiving the grant after performing a resource conflict check (e.g. Note that this claim is similar to claim 4 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 4 applies here as well).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and Kim as applied to claim 13 and further in view of Kwon et. al. (US 20090016232, Kwon2 hereinafter) and Griot et. al. (US 20180049157, Griot hereinafter).

Kwon in view of Lee and Kim further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 16,  The method of claim 13, wherein conducting the peer UE search procedure includes a neighboring BS to transmit a signal from the neighboring BS to the peer UE (e.g. Fig. 2 showing a neighboring BS is second cell transmitting a signal to UE 220, which is the peer UE).

It is noted that while disclosing peer UE search procedure, Kwon is silent about peer UE search procedure includes coordinating with a neighboring BS, which  however had been known in the art before the effective filing date of the claimed invention as shown by Kwon2 in “METHOD AND APPARATUS FOR SUPPORTING CONNECTIVITY OF PEER-TO-PEER (P2P) COMMUNICATION IN MOBILE COMMUNICATION SYSTEM” (Title) wherein “Because the MS2'' 104 has moved into the service coverage area of the BS2 110, the MS2'' 104 cannot perform P2P communication with the MS1 102 in the same manner any more. The MS1 102, within the service coverage area of the BS1 100, maintains access to the BS1 100, whereas the MS2'' 104 is outside the service coverage area of the BS1 100. The MS2'' 104 scans the neighbor cell BS2 110 and hands over to the neighbor BS2 110. As a result, the MS1 102 is in P2P communication with the BS1 100 and the MS2'' 104 is in P2P communication with the BS2 110. Over the backbone network of the BS1 100 and the BS2 110, the MS1 102 and the MS2'' 104 can support the continuity/connectivity of the P2P data communication. The P2P service path between the MS1 102 and the MS2 104 is 1-4-3 or 3-4-1 in FIG. 2” [0037]. Note that BS1 and BS2 are neighbors.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the peer UE search procedure of Kwon with the coordinating with a neighboring BS of Kwon2 so that continuity/connectivity of P2P data communication can be maintained.
It is noted further that while disclosing peer UE search Kwon in view of 3GPP and Xu is silent about a neighboring BS to transmit a radio access network paging signal from the neighboring BS to the peer UE, which  however had been known in the art before the effective filing date of the claimed invention as shown by Griot in a disclosure “LOW COST PAGING” (Title), wherein “In some examples, UE 115-b may establish a connection based on a first CE level with base station 105-b…….Base station 105-b and base station 105-c may both be located in the same tracking area and may both blindly transmit multiple paging messages to UE 115-b at different CE levels until a response is received” [0075], which base station 105c is considered as the neighboring BS and UE 115-b is considered as the peer UE.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of peer UE search procedure of Kwon in view of 3GPP and Xu with the paging signal from the neighboring BS of Griot so that “a dynamic CE configuration with a network entity” can be established [0005].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and Kim as applied to claim 13 above and further in view of Xu et. al. (US 20150373719 A1, Xu hereinafter).

Kwon in view of Lee and Kim further discloses the following (Note: unless mentioned otherwise references made below draw to Kwon):

Regarding claim 20, The method of claim 13, wherein the base station is a eNB (e.g. aforesaid eNB).

It is noted that while disclosing base station,  Kwon in view of Lee is silent about base station is a gNB, which  however had been known in the art before the effective filing date of the claimed invention as shown by Xu in “WIRELESS COMMUNICATION METHOD, BASE STATION AND WIRELESS COMMUNICATION DEVICE” (Title), wherein “If it is determined in step S110 that the D2D communication condition is met, in step 120, a base station transmits a control signaling to the communication devices to allocate a carrier for D2D communication. The base station allocates the carrier for D2D communication from conventional carrier, stand-alone new-type carrier and non-stand-alone new-type carrier, wherein the new-type carrier has reduced control channels as compared with the conventional carrier” [0040], wherein the new-type carrier is associated with 5G base station or equivalently gNB. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the base station of Kwon in view of Lee with the base station of Xu so that “advantages of D2D communication may be better exploited and the compatibility and practicality of D2D communication may be realized in a further communication system” [0050].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                    

/JUNG H PARK/Primary Examiner, Art Unit 2411